Case: 12-60755      Document: 00512460928         Page: 1    Date Filed: 12/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                              United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            December 4, 2013
                                      No. 12-60755
                                                                              Lyle W. Cayce
                                                                                   Clerk
GUTENBERG LAGUERRE BEAU-SOLEIL,

                                                 Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A079 344 683


Before REAVLEY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Gutenberg Laguerre Beau-Soleil petitions for review of an order of the
Board of Immigration Appeals (BIA) dismissing his appeal from the
immigration judge’s (IJ) denial of his application for withholding of removal
and relief under the Convention Against Torture (CAT). We DISMISS the
petition for lack of jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-60755     Document: 00512460928    Page: 2   Date Filed: 12/04/2013



                                 No. 12-60755
                                           I.
      Beau-Soleil, a native and citizen of Haiti, entered the United States as a
child along with his parents in 2000 and was granted derivative asylee status
based on his father’s application for political asylum. His status was adjusted
to that of a lawful permanent resident in 2006. In 2009, Beau-Soleil was
convicted of conspiracy and substantive offenses involving fraudulent access
devices and identity theft. The Department of Homeland Security served him
with a Notice to Appear charging removability due to his conviction for an
aggravated felony.
      Although he was granted several continuances in order to obtain counsel,
Beau-Soleil proceeded pro se and sought withholding of removal and relief
under the CAT, claiming that he would be persecuted if returned to Haiti
because of his father’s political opinions. The IJ found Beau-Soleil removable
as an aggravated felon and also denied the CAT claim and withholding of
removal. The IJ found that despite a presumption of past persecution because
of the grant of political asylum to Beau-Soleil’s father the 2010 United States
State Department country report for Haiti showed that political conditions in
Haiti had changed since Beau-Soleil’s family had left the country. The IJ
concluded that Beau-Soleil failed to show a clear probability of persecution or
torture if returned to Haiti.
      The BIA determined that Beau-Soleil could not rely on a presumption of
past persecution based on his father’s status, and instead had to establish his
own independent basis for relief. The BIA agreed with the IJ that conditions
in Haiti had changed because the controlling political party had changed since
Beau-Soleil left with his family. The BIA concluded that Beau-Soleil failed to
show a clear probability that his life or freedom would be threatened in the
future based on a protected ground, or that it was more likely than not that he


                                       2
    Case: 12-60755    Document: 00512460928     Page: 3    Date Filed: 12/04/2013



                                 No. 12-60755
would be tortured by or with the acquiescence of the government. Beau-Soleil
now petitions for our review.
                                       II.
      We must examine the basis of our jurisdiction sua sponte, if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “Congress has specifically
commanded in 8 U.S.C. § 1252(a)(2)(C) that no court has jurisdiction to review
deportation orders for aliens who are removable because they were convicted
of aggravated felonies.” Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013)
(internal quotation marks and citation omitted).          We have jurisdiction,
however, to review constitutional claims and questions of law.         Escudero-
Arciniega v. Holder, 702 F.3d 781, 783 (5th Cir. 2012).
                                      III.
      Now proceeding with counsel, Beau-Soleil raises two issues, neither of
which is adequately briefed, and neither of which falls within our limited
jurisdiction. First, he contends that the BIA erred in finding that because of
changed country conditions it was not more likely than not that he would be
tortured or killed, and that the BIA should have required additional proof of
changed country conditions. When our jurisdiction is not circumscribed by
§ 1252(a)(2)(C), we review similar challenges for substantial evidence. See,
e.g., Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Accordingly,
whether conditions in a country have changed and the examination of those
conditions present issues of fact outside of our jurisdiction. See Ravlev v. INS,
39 F.3d 320, 1994 WL 612561, at *2-3 (5th Cir. 1994) (reviewing change in
country conditions under substantial evidence standard applied to factual
findings); 5th Cir. R. 47.5.3 (unpublished cases issued before January 1, 1996,
are precedential); see also Thobhani v. Holder, 2013 WL 5854790, at *1 (8th
Cir. Nov. 1, 2013) (unpublished); Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th


                                       3
    Case: 12-60755    Document: 00512460928     Page: 4   Date Filed: 12/04/2013



                                 No. 12-60755
Cir. 2008); Tota v. Gonzales, 457 F.3d 161, 165 n.8 (1st Cir. 2006) (“Findings
as to changed circumstances are usually factual determinations.”).
      Second, relying on Nijar v. Holder, 689 F.3d 1077 (9th Cir. 2012), and
Matter of A-S-J, 25 I&N Dec. 893 (BIA 2012), Beau-Soleil argues that the IJ
lacked jurisdiction to terminate his derivative asylee status. Because Beau-
Soleil did not exhaust this issue before the BIA either on direct appeal or in a
motion to reopen, we lack jurisdiction to consider it. See Omari v. Holder, 562
F.3d 314, 318-19 (5th Cir. 2009).
      The petition for review is DISMISSED.




                                       4